EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grunzweig on 12/21/21.

The application has been amended as follows: 
In claim 1, line 6, after “device”, the following has been inserted
--when the first button is activated--.
In claim 1, line 11, after “device”, the following has been inserted
--when the second button is activated--.
In claim 1, line 20, after “device”, the following has been inserted.
--when the at least one third button is activated--.

In claim 7, line 3, “the first and second ends” has been deleted and the following inserted
--a first end and a second end--.

In claim 8, line 3, “and arranged to at least partially surround the first button of the first input” has been deleted.

In claim 10, the last line “3” has been deleted. 


In claim 28, line 7, after “generator”, the following has been inserted
--when the first button is activated--.
In claim 28, line 13, after “generator”, the following has been inserted
--when the second button is activated--.
In claim 28, line 22, after “generator”, the following has been inserted.
--when the at least one third button is activated--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/11/22